 In the Matter of THE PARAFFINE COMPANIES,INC.andUNITED WELDERS,CUTTERS & HELPERS OFt AMERICACaseNo. R-;312.Decided January 9, 1942Jurisdiction: linoleum, floor covering, roofing and building materials manufactur-ing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to recognize either of two competing unions: parties stipu-lated that a question concerning representation exists ; name of union notdesiring to participate in an election among employees in the unit foundappropriate, not to appear on the ballot ; election necessary.Unit Appropriate for CollectiveBargaining:allwelders employed by the Com-pany at its Emeryville, California, plant, including working foremen ; pipewelders excluded where the only pipe welder employed by the Company hasbeen represented in the past by a union not desiring to participate in theelection, and where both unions involved agreed as to the appropriateness ofthe unit found.Brobeck, Phleger c Harrison,byMr. Robert Burns,of San Fran-cisco, Calif., for the Company.Mr.Heber James Brown,ofOakland, Calif., for the UnitedWelders.Clifton Hilderbrand and Charles C. McLeod, by Mr. Charles C.McLeod,of Oakland, Calif., for the Steamfitters.Mr. Armin Uhler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 16, 1941, United Welders, Cutters & Helpers of America,herein called the United Welders, filed with the Regional Directorfor the Twentieth Region (San Francisco, California) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of The Paraffine Companies, Inc.,Emeryville, California, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 7, 1941, the National Labor Relations38 N. L R. B, No. 27118 THE PARAF FINE COMPANIES, INC.119Board, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On November 19, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnited Welders, and upon United Association of Journeymen Plumb-ers and Steamfitters of the United States and Canada, Local No. 342,N. F. of L., herein called the Steamfitters, a labor organization claim-ing to represent employees directly affected by this proceeding.Pur-suant to notice, a hearing was held on November 26 and 27, 1941, atSan Francisco, California, before LeRoy Marceau, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theUnitedWelders, and the Steamfitters were represented by counsel.All participated in the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing theTrial Examiner made various rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Paraffin Companies, Inc., is a Delaware corporation with itsprincipal office in the city of San Francisco, California.The Companyoperates a plant at Emeryville, California, chiefly for the manufactureof linoleum, floor coverings, paint, roofing, and building materials.The Company, at the present time, also produces magnesium at itsEmeryville plant for the United States Navy.During the first six months of 1941 the Company purchased rawmaterials and supplies valued at approximately $2,531,000, some sixtyper cent of which were received from States other than California andfrom foreign countries.During the same period the Company soldand distributed products valued at approximately $8,223,000, aboutseventy per cent of which were sold and shipped to customers in Statesother than California and in foreign countries.II.THE ORGANIZATIONS INVOLVEDUnitedWelders, Cutters & Helpers of America is an unaffiliatedlabor organization, and United Association of Journeymen Plumbers 120DECISIONSOF NATIONALLABOR RELATIONS BOARDand Steamfitters of the United States and Canada, Local No. 342, isa labor organization affiliated with the American Federation of Labor.Both admit to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationexists in view of the Company's unwillingness to bargain exclusivelywith either the United Welders or the Steamfitters as the respectiveexclusive representative of its employees, on account of the conflictingclaims of these organizations.From a statement prepared by theRegional Director, which was introduced in evidence, and from otherevidence in the record, it appears that the United Welders representsa substantial number of the employees in the alleged appropriate unit.,We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I, above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITThe United Welders originally contended that all employees at theCompany's Emeryville plant engaged in welding would constitute anappropriate unit.The Steamfitters declared itself opposed to such aunit, while the Company took no position in this respect.At the closeof the hearing the two unions modified their position, indicating thata unit of all general welders, excluding any pipe welders, would satisfytheir respectiveclaims.The record shows that the Company maintains what it terms amechanical department composed of machinists, carpenters, riggers,electricians, pipe fitters, and welders.All installations, maintenanceoperations, and repairs at the plant are carried out by this department,and the required work is performed either in the "shop" or in any one'According to the Regional Director's statementthe UnitedWelders submitted to himsigned receipts evidencing dues payments in full to September1,1941, by tenemployeeslisted bythe Companyin the classification sought to be representedby the United Welders.The record indicatesthat on November26, 1941,the Companyemployed eight employeesin the allegedappropriate unit.At the hearingthe parties stipulated that the one pipe welder employedby the Companyis a member of the Steamfitters. THE PARAFFINE COMPANIES, INC.121of the four production centers into which the plant is divided, depend-ing upon the particular situation in each case.It appears from the record that on November 26, 1941, the Companycarried on its pay roll 8' employees classified as welders. It furtherappears that 7 of these welders perform all types of welding operationswhich become necessary in the Company's plant, except pipe welding.By virtue of an understanding between the parties to this proceeding,which is currently in force, all pipe welding must be performed by apipe welder specially hired for that purpose.2According to the evi-dence, while all welders are highly skilled workers, a different andsomewhat more specialized training is required in the case of pipewelders who, in addition to welding, must be thoroughly familiar withpipe fitting.3Under all the circumstances, and particularly in view of the expressagreement of the two unions concerning the appropriateness of a unitof all welders, except pipe welders, and in view of the further fact thatthe Steamfitters in the past has represented the pipe welder nowemployed by the Company, together with the Company's pipe fitters,we find that all welders at the Company's Emeryville plant, except pipewelders ,4 constitute a unit appropriate for the purposes of collectivebargaining.We further find that said unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by an election by secret ballot.Since theSteamfitters does not wish to participate in an election among weldersin the unit we have found appropriate,its name will not appear on theballot.At thehearing the United Welders expressed its preference forNovember 26, 1941,as the pay-roll date upon which eligibility to vote2 The record discloses that prior to July 1941 both general and pipe welding at theCompany's plant was done first by one and later by two welders. Early in 1940 the Steam-fitters objected to this arrangement and an agreement was reached with the Companysubstantially to the effect that pipe welding on any single item requiring in excess of twohours work must be let under contract with an outside welder. InJuij 1941the Companyemployed its present pipe welder through the Steamfitters organization,whereupon theCompany, the Steamfitters,and the United Welders joined in a new agreement againlimiting pipe welding at the Company's plant by others than the pipe welder to two hoursin any single instance.This agreement further provides for the maintenance ofa statusquoconcerning pipe welding at the plant,pending disposition of the present representationproceeding.3 An expert witness for the Steamfitters testified that his organization in the past hasestablished 123 schools throughout the United States for the purpose of training pipe fittersin pipe welding.He also testified that pipe fitters before being permitted to do pipe weldingmust pass a test.* The record discloses that one of the general welders sought to be represented by theUnited Welders is a working foreman. IHowever,none of the parties having requested hisexclusion as a supervisory employee, we shall include him in the unit. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDin the election should be determined.The Company took no positionin this respect.Since the! record indicates the possibility of a consid-erable change in the number of welders occurring subsequent to Novem-ber 26,1941, we shall adhere to our usual practice and shall accordinglydirect that the employees of the Company eligible to vote in the electionshall bet hose in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth in theDirection.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the folowing :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Paraffine Companies, Inc., Emeryville,California, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All welders at the Company's plant, including the working fore-men, but excluding pipe welders, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor Relations,Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part: of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withThe Paraffine Companies, Inc., Emeryville, California, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twentieth, Region,acting; in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all welders, including the working foremen, employed by theCompany during the pay-roll period immediately preceding the dateof this Direction of Election, including those who did not work duringsuch pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States or temporarily laidoff, but excluding pipe welders and those who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by United Welders, Cutters & Helpers of America, for thepurposes of collective bargaining. In the Matter of THEPARAFFINE COMPANIES,INC.andUNITEDWELDERS,CUTTERS&HELPERS OFAMERICACase No. R-3342SUPPLEMENTAL DECISIONANDORDERJanuary 30, 1942On January 9, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On January 27, 1942, United Welders,Cutters & Helpers of America, herein called the United Welders,filedwith the Board a motion, alleging that the Decision did notcorrectly state the position of the UnitedWelders as to the ap-propriate unit, and requesting that the Board vacate the aforesaidDecision and Direction of Election and reconsider the case.The Board has considered the motion and the record, and findsthat the UnitedWelders did not, in the course of the hearing,modify its position as to the appropriate unit.We are of the opinion,nevertheless, that under all the circumstances and in view of the factthat the only pipe welder employed by the Company has been andnow is represented, together with pipe fitters, by the Steamfitters, thepipe welder should not be included with general welders.Accord-ingly, the motion to vacate the Decision and Direction of Election ofJanuary 9, 1942, is denied.IT IS HEREBY ORDERED that the motion, filed by United Welders,Cutters & Helpers of America, to vacate the Decision and Directionof Election of January 9, 1942, be, and it hereby is, denied.38 N.L R. B 118.38 N L.R. B., No. 27a.123